DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the function or step of generating vehicle information.  Under its broadest reasonable interpretation this function or step falls under the category of mental processes that may be performed using observation and evaluation in the human mind. This judicial exception is not integrated into a practical application because no other structure is recited in the claims except for generic computing “circuitry.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is an abstract idea within the grouping of “Mental Processes.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, considered separately, are only recited at a high-level of generality. The claims specify that the information is generated for a vehicle, however the vehicle is not positively recited by the claims and no structural relationship between the circuitry and a vehicle is specified. In combination, the claims amount to no more than mere instructions to apply the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyoda (US Patent Application Publication 2016/0364921).
Regarding claims 1, 14 and 20, Iyoda discloses an information acquisition apparatus and method comprising circuitry configured to:
generate standardized vehicle information based on source data output by a vehicle, the source data including at least one of information on a state of the vehicle, information on an environmental state around the vehicle, and information on a specification of the vehicle [0092] [0100],
wherein the standardized vehicle information represents at least one of the state of the vehicle, the environmental state, and the specification of the vehicle [0102].
Regarding claims 2 and 15, Iyoda further discloses wherein: the circuitry is configured to generate the standardized vehicle information based on information on at least one of a motion state, an operation state, a control state, and an in-vehicle device state of the vehicle, acquired in the vehicle as the state of the vehicle [0102]; and
the standardized vehicle information represents at least one of the motion state, the operation state, the control state, and the in-vehicle device state [0102].

the standardized vehicle information represents at least one of the road surface condition, the outside air temperature condition, and the weather condition [0123-0124].
Regarding claims 4 and 17, Iyoda further discloses the circuitry is configured to generate the standardized vehicle information by converting a numerical value of physical quantity corresponding to at least one of detected information on the state of the vehicle and detected information on the environmental state, acquired in the vehicle, to a relative numerical value with respect to a predetermined reference [0081] [0087-0088].
Regarding claims 5 and 18, Iyoda further discloses the circuitry is configured to generate the standardized vehicle information by correcting a numerical value of physical quantity corresponding to at least one of detected information on the state of the vehicle and detected information on the environmental state, to a numerical value when it is assumed that a predetermined standard specification is adopted as a specification of a detection device provided in the vehicle or of a detection target [0102].
Regarding claims 6 and 19, Iyoda further discloses wherein the circuitry is configured to generate the standardized vehicle information by correcting an error estimated in a physical quantity corresponding to at least one of the information on the state of the vehicle and the information on the environmental state [0102].
Regarding claim 7, Iyoda further discloses wherein the circuitry is configured to generate the standardized vehicle information by allocating, out of allocation information predefined for each of a plurality of categories, first allocation information predefined for a category corresponding to at least 
	Regarding claim 8, Iyoda further discloses further comprising a
transmission unit configured to transmit the standardized vehicle information to a server outside the information acquisition apparatus [0168].
	Regarding claim 9, Iyoda further discloses wherein the transmission unit is configured to transmit the standardized vehicle information in association with identification information of the vehicle to the server [0090] [0131]. 
	Regarding claim 10, Iyoda further discloses further comprising a storage unit configured to store the standardized vehicle information [0112] [0133]. 
	Regarding claim 11, Iyoda further discloses the circuitry is configured to acquire the source data from a plurality of vehicles; and the storage unit is configured to store the standardized vehicle information in association with identification information of the vehicle that outputs the source data based on which the standardized vehicle information is generated [0070]. 
	Regarding claim 12, Iyoda further discloses the circuitry includes an electronic control unit mounted on the vehicle; and the electronic control unit is configured to generate the standardized vehicle information [0071].
	Regarding claim 13, Iyoda further discloses wherein: the circuitry includes a processor provided in a server that is installed outside the vehicle; and the processor is configured to generate the standardized vehicle information [0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747